DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restriction
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:
As provided in 37 CFR 1.475 (b), a national stage application containing claims to different categories of invention will be considered to have unity of invention if the claims are drawn only to one of the following combinations of categories:
(1) A product and a process specially adapted for the manufacture of said product; or

(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claims 43-68, drawn to an external needle guide.
Group II, claims 69-91, drawn to an external needle anchor.
This application contains claims directed to more than one species of the generic invention. These species are deemed to lack unity of invention because they are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
The species are as follows: 
Group I: 
Species A, claims 43-51, 54-57, 63, 64 (needle guide with hinge)
Species B: claims 43, 52, 53, 56, 57-64 (needle guide with needle guide slide)

Species D: Claims 43, 63, 64, 66-68 (needle guide with angle feature and tubing clip)
Group II: 
Species E: Claims 69-77 (needle anchor with slots for wings)
Species F: Claims 78-83 (needle anchor with slots with predetermined angles)
Species G: Claims 84-91 (needle anchor with plurality of ridges for tubing)
Applicant is required, in reply to this action, to elect a single species to which the claims shall be restricted if no generic claim is finally held to be allowable. The reply must also identify the claims readable on the elected species, including any claims subsequently added. An argument that a claim is allowable or that all claims are generic is considered non-responsive unless accompanied by an election.
Upon the allowance of a generic claim, applicant will be entitled to consideration of claims to additional species which are written in dependent form or otherwise require all the limitations of an allowed generic claim. Currently, the following claim(s) are generic:  the application does not currently comprise any generic claims.
The groups of inventions listed above do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features for the following reasons:
Groups I and II lack unity of invention because even though the inventions of these groups require the technical feature of “a skin contact portion for securely attaching to skin of a patient”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bierman (US 5722959).  Bierman discloses an external .
Species A-D lack unity of invention because even though the inventions of these groups require the technical feature of “a skin contact portion for securely attaching to skin of a patient; and a needle guide portion for guiding a needle into a vessel of the patient wherein the needle guide portion comprises at least one needle marker”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bierman (US 5722959).  Bierman discloses an external needle guide (10), comprising: a skin contact portion (18) for securely attaching to skin of a patient; and a needle guide portion (16, 14) for guiding a needle into a vessel of the patient wherein the needle guide portion comprises at least one needle marker (50). 
Species E-G lack unity of invention because even though the inventions of these groups require the technical feature of “a skin contact portion for securely attaching to skin of a patient; and a needle anchor portion for securely holding a needle in place one inserted into a vessel of a patient”, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Bierman (US 5722959). Bierman discloses an external needle anchor (10), comprising: a skin contact portion (18) for securely attaching to skin of a patient; and a needle anchor portion (16, 14) for securely holding a needle in place once inserted into a vessel of a patient.
During a telephone conversation with Sean Combs on January 12, 2022 a provisional election was made to prosecute the invention of Group II, species F, claims 78-83.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 43-77 and .
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 80, 82, and 83 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 80 recites the limitation “a portion of the adhesive of the skin contact portion is configured to be folded towards the needle once inserted into the vessel of the patient for securely attaching to the skin of the patient” in lines 1-3. This feature is described in figures 15A-15C for an external needle anchor (1512, originally filed specification paragraph 0107). Claim 78 from which claim 80 recites “the needle anchor portion comprises a plurality of tubing 
Claim 82 recites the limitation “wherein the adhesive of the skin contact portion comprises an ovular shape” in lines 1-2. This feature is described in figures 18A-18B for an external needle anchor (1812, originally filed specification paragraph 0110). Claim 78 from which claim 82 recites “the needle anchor portion comprises a plurality of tubing slots of securing a tubing coupled to the needle, each tubing slot having a different predetermined 
Claim 83 recites the limitation “the skin contact portion comprises an arcuate edge for inserting the needle through the skin of the patient” in lines 1-2. This feature is described in figures 14A-14C for an external needle anchor (1403, originally filed specification paragraph 0106). Claim 78 from which claim 83 recites “the needle anchor portion comprises a plurality of tubing slots of securing a tubing coupled to the needle, each tubing slot having a different predetermined angle relative to the skin of the patient” in lines 4-6 of the claim. This feature is 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 78-83 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bierman (US 5722959). 
Regarding claim 78, Bierman discloses an external needle anchor (10), comprising: a skin contact portion (18) for securely attaching to skin of a patient; and a needle anchor portion (16, 14) for securely holding a needle in place once inserted into a vessel of a patient, wherein the needle anchor portion comprises a plurality of tubing slots (40a, 40b) for securing a tubing coupled to the needle, each tubing slot having a different predetermined angle relative to the skin of the patient (Figures 3-4, C:5L:18-21, 55-67, C:6, L:1-7) ).  
Regarding claim 79, Bierman discloses all of the limitations set forth in claim 78, wherein the skin contact portion comprises an adhesive (C:7, L:57-67).
Regarding claim 80, Bierman discloses all of the limitations set forth in claim 79, wherein a portion of the adhesive of the skin contact portion is configured to be folded towards the needle once inserted into the vessel of the patient for securely attaching to the skin of the patient (the limitation “configured to be folded towards the needle once inserted into the vessel of the patient for securely attaching to the skin of the patient” is a functional limitation. Since the skin contact portion 18 is disclosed as being flexible, C:7, L:60, and extends past the base of the needle anchor portion, it is possible to fold the back rounded edges indicated in the 

    PNG
    media_image1.png
    575
    712
    media_image1.png
    Greyscale

Regarding claim 81, Bierman discloses all of the limitations set forth in claim 79, wherein the adhesive of the skin contact portion comprises wings (66, figure 2) that extend horizontally from the needle anchor portion.  
Regarding claim 82, Bierman discloses all of the limitations set forth in claim 79, wherein the adhesive of the skin contact portion comprises an ovular shape (66, figure 2).  
Regarding claim 83, Bierman discloses all of the limitations set forth in claim 78, wherein the skin contact portion comprises an arcuate edge for inserting the needle through the skin of the patient and into the vessel of the patient.

    PNG
    media_image2.png
    261
    505
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

Claim 78-81 are rejected under 35 U.S.C. 103 as being unpatentable over Kvalo (US 4863432) in view of Bierman (US 5722959).
Regarding claim 78, Kvalo discloses an external needle anchor (10), comprising: a skin contact portion (32) for securely attaching to skin of a patient; and a needle anchor portion (10) for securely holding a needle in place once inserted into a vessel of a patient, wherein the needle anchor portion comprises a tubing slot (16) for securing a tubing coupled to the needle having a predetermined angle relative to the skin of the patient (figure 4, needle would be configured to be inserted at an angle relative to the skin of a patient since hub 16 is raised from wings 22 of the needle anchor). Kvalo does not specifically disclose that the tubing slot comprises a plurality of tubing slots, wherein each tubing slot has a different predetermined angle relative to the skin of the patient. However, Bierman teaches it was known in the art at the time of the invention to make an external needle anchor comprising a skin contact portion (18) and a needle anchor portion (16) comprise a plurality of tubing slots (40a, 40b) for securing a tubing coupled to the needle, each tubing slot having a different predetermined angle relative to the skin of the patient (Figures 3-4, C:5L:18-21, 55-67, C:6, L:1-7) allowing incremental adjustments of the incident angle without disconnecting the catheter from the retainer (abstract). Therefore, it would have been obvious to one with ordinary skill in the art at the time of the invention to make the tubing slot of Kvalo comprise a plurality of tubing slots, such that each slot has a different predetermined angle relative to the skin of the patient, as taught 
Regarding claim 79, Kvalo in view of Bierman teaches all of the limitations set forth in claim 78, wherein the skin contact portion (32) comprises an adhesive (C:4, L:48-55).
Regarding claim 80, Kvalo in view of Bierman teaches all of the limitations set forth in claim 79, wherein a portion of the adhesive of the skin contact portion is configured to be folded towards the needle once inserted into the vessel of the patient for securely attaching to the skin of the patient (figure 4 and 4B; C: 4, L: 48-65)
Regarding claim 81, Kvalo in view of Bierman teaches all of the limitations set forth in claim 79, wherein the adhesive of the skin contact portion comprises wings (32a, 32b) that extend horizontally from the needle anchor portion (32a, 32b extend horizontally in figure 4A).  
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH TIEU DANG whose telephone number is (571)270-3221. The examiner can normally be reached Monday-Thursday (9am-4pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on (571) 272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/ANH T DANG/Primary Examiner, Art Unit 3771